        Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

PENNEAST PIPELINE CO., LLC,            :

          Plaintiff                    :    CIVIL ACTION NO. 3:18-282

   v.                                  :          (MANNION, D.J.)

A PERMANENT EASEMENT OF                :
0.11 ACRE AND A TEMPORARY
EASEMENT OF 0.07 ACRE +/- IN           :
PLAINS TOWNSHIP, LUZERNE
COUNTY, PENNSYLVANIA,                  :
TAX PARCEL No. 50-F10S2-001-
14A-000, et al.                        :

          Defendants                   :


                              MEMORANDUM

       Presently before the court is a motion for partial summary judgment

filed by the plaintiff, PennEast Pipeline Company, LLC. (Doc. 49). For the

reasons set forth below, the motion will be GRANTED.



  I.      BACKGROUND

       Pending before this court is an action in eminent domain over rights of

way to a permanent easement of 0.11 acre ± and a temporary easement of

0.07 acre ± in Plains Township, Luzerne County. (Doc. 1; Doc. 2).
      Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 2 of 14



     On September 24, 2015, PennEast Pipeline Company, LLC

(PennEast) filed an application pursuant to section 7(c) of the Natural Gas

Act, 15 U.S.C. §717f(c), and parts 157 and 284 of the Federal Energy

Regulatory Commission’s (FERC) regulations to obtain a certificate of public

convenience and necessity for its project “to construct and operate a new

116-mile natural gas pipeline from Luzerne County, Pennsylvania to Mercer

County, New Jersey.” (Doc. 1-2, at 2).

     On January 13, 2015, FERC staff issued a Notice of Intent to prepare

an Environmental Impact Statement (EIS) for the PennEast Project, which

was published in the Federal Register on February 3, 2015, and mailed to

more than 4,300 interested parties including potentially affected landowners.

(Doc. 1-2, at 36). In response, more than 6,000 letters were filed with FERC

providing comments about the project. (Doc. 1-2, at 36). A draft EIS was

published and mailed to interested parties on July 29, 2016, after which a

forty-five-day public comment period commenced. FERC also held six public

comment sessions. (Doc. 1-2, at 37). A total of 420 verbal comments and

4,169 comment letters were filed in response to the draft EIS. Id.

     On November 4, 2016, FERC sent a letter to landowners regarding

thirty-three route modifications and opened an additional thirty-day comment

period. (Doc. 1-2, at 37). Comments were reviewed by FERC staff for

substantive concerns, whereupon FERC issued its final EIS to the same

                                     2
         Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 3 of 14



parties with the draft EIS on April 7, 2017. (Doc. 1-2, at 37). On January 19,

2018, FERC granted PennEast a certificate of public convenience and

necessity to construct and operate a new pipeline. (Doc. 1-2, at 2).

         On February 6, 2018, PennEast filed a Complaint in Eminent Domain

against defendants pursuant to the Natural Gas Act, 15 U.S.C. §717f(h) and

Fed.R.Civ.P. 71.1. To construct and operate its FERC-approved pipeline,

PennEast needs to obtain the rights of way as depicted in Exhibit A, attached

to the Complaint. (Doc. 1-1).

         On November 24, 2020, PennEast filed the present motion for partial

summary judgment, (Doc. 49), and a corresponding brief in support, (Doc.

50). On December 21, 2020, defendant-landowner Robert J. Kaiser filed a

brief in opposition. (Doc. 53). On December 31, 2020, PennEast filed a reply

brief. (Doc. 54).



   II.     STANDARD OF REVIEW

         Summary judgment is appropriate where there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Fed.R.Civ.P. 56(c). A factual dispute is genuine if a reasonable jury could

find for the non-moving party and is material if it will affect the outcome of

the trial under governing substantive law. Anderson v. Liberty Lobby, Inc.

477 U.S. 242, 248 (1986). At the summary judgment stage, “the judge’s

                                       3
       Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 4 of 14



function is not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Id. at 249.

Rather, the court must consider all evidence and inferences drawn therefrom

in the light most favorable to the non-moving party. Andreoli v. Gates, 482

F.3d 641, 647 (3d Cir. 2007).

      To prevail on summary judgment, the moving party must affirmatively

identify those portions of the record which demonstrate the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-

24 (1986). The moving party can discharge the burden by showing that “on

all the essential elements of its case on which it bears the burden of proof at

trial, no reasonable jury could find for the non-moving party.” In re Bressman,

327 F.3d 229, 238 (3d Cir. 2003); see also Celotex, 477 U.S. at 325. If the

moving party meets this initial burden, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to material facts,”

but must show sufficient evidence to support a jury verdict in its favor. Boyle

v. County of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998) (quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). However,

if the non-moving party “fails to make a showing sufficient to establish the

existence of an element essential to [the non-movant's] case, and on which

[the non-movant] will bear the burden of proof at trial,” Federal Rule of Civil

Procedure 56 mandates the entry of summary judgment because such a

                                       4
          Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 5 of 14



failure “necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

322-23.



   III.     DISCUSSION

          The Natural Gas Act provides that a private company may exercise the

federal power of eminent domain granted by the Fifth Amendment where it

meets three requirements:

               (1) FERC must issue the party a certificate of public
                   convenience and necessity;
               (2) The party must not be able to acquire the
                   necessary right-of-way to construct, operate, and
                   maintain a FERC-approved pipeline through
                   agreement with the landowner(s); and
               (3) The value of the property claimed by the
                   landowner exceeds $3,000.

See 15 U.S.C. §717f(h); Transcontinental Gas Pipe Line Company, LLC v.

Permanent Easement for 2.14 Acres, No. 17-715, 2017 WL 3624250, at *2

(E.D.Pa. Aug. 23, 2017), aff’d, 907 F.3d 725 (3d Cir. 2018). Where there is

no material dispute as to the three Natural Gas Act requirements, partial

summary judgment in favor of the party seeking condemnation is

appropriate. See 15 U.S.C. §717f(h); see also Transcontinental, 2017 WL

3624250, at *6 (entering summary judgment on party’s power of eminent

domain is appropriate when there is no dispute as to these three material

facts).


                                        5
      Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 6 of 14



      Here, neither party contests that PennEast has been unable to acquire

this disputed parcel of land by contract with the owner and that the value of

the property in question is claimed to exceed $3,000. Therefore, if FERC

issued PennEast a valid certificate of public convenience and necessity,

PennEast may exercise the federal power of eminent domain.

      No party contests that FERC issued PennEast a certificate of public

convenience and necessity in January 2018. (Doc. 50; Doc. 53). On its face,

that certificate seems to authorize PennEast’s power of eminent domain over

private property for public use. However, in his brief in opposition, Kaiser

argues genuine issues of material fact exist as to whether: (1) PennEast’s

project satisfies the “public use” standard required by the Natural Gas Act;

(2) PennEast’s proposed taking is excessive in violation of his constitutional

rights; (3) PennEast actually attempted good faith negotiations; and (4)

PennEast seeks impermissible “quick-take” condemnation power through

the pending motion for partial summary judgment.



         A. Kaiser’s Collateral Attacks on FERC Certificate Validity Do Not
            Fall Within this Court’s Jurisdiction.

     Here, Kaiser collaterally attacks the validity of the FERC Certificate in

two ways. First, he claims PennEast’s project fails to satisfy a public use




                                      6
       Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 7 of 14



standard; and second, he claims PennEast’s project is “excessive” in

violation of his constitutional rights. (Doc. 53).

      Kaiser argues that because PennEast is a private company, its

condemnation of private property turns on genuine issues of material fact

regarding whether the project meets the “public use” standard required by

the Natural Gas Act. Kaiser further contends that “the FERC hastily

determined that the [PennEast] Project will serve a ‘public use.’” Id. To

support his contention, Kaiser cites a Pennsylvania Supreme Court case

which emphasizes that “a taking will be seen as having a public purpose only

where the public is to be the primary and paramount beneficiary of its

exercise.” In re Bruce Ave., 438 Pa. 498 (Pa. 1970).

      However, In re Bruce does not concern the specific eminent domain

issue before this court: the condemnation power Congress expressly grants

to private companies through the Natural Gas Act. Moreover, Kaiser’s

argument ignores the deferential standard of review a district court must

apply in assessing the validity of a FERC certificate of public convenience

and necessity. Columbia Gas Transmission, LLC v. 1.01 Acres, More or Less

in Penn Twp., York Cty., Pa., Located on Tax ID #£440002800150000000

Owned by Brown, 768 F.3d 300, 313 (3d Cir. 2014) (“It is well established

that an agency’s interpretation need not be the only possible reading of a

regulation—or even the best one—to prevail. When an agency interprets its

                                        7
       Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 8 of 14



own regulation, the Court, as a general rule, defers to it unless that

interpretation is plainly erroneous or inconsistent with the regulation.”)

(internal citations and quotation marks omitted); PennEast Pipeline

Company, LLC v. Permanent Easement of 0.06 Acres, No. CV 18-505, 2019

WL 4447981, at *7 (E.D.Pa. Sept. 17, 2019) (“[T]his Court lacks the

jurisdiction to address any sort of attack on the FERC order itself,

constitutional or otherwise.”) Indeed, “a certificate of public convenience and

necessity gives its holder the ability to obtain automatically the necessary

right of way through eminent domain, with the only open issue being the

compensation the landowner defendant will receive in return for the

easement.” Columbia, 768 F.3d at 304. Kaiser’s argument fails to account

for both the automatic nature of a FERC certificate’s grant of condemnation

authority to a certificate-holder and the lack of jurisdiction a federal court has

to review attacks on a FERC certificate. This court cannot, as Kaiser

suggests, conduct a factual inquiry into the validity of the FERC’s finding

regarding public convenience and necessity.

            [T]he court does not have the jurisdiction to review a
            collateral attack on the FERC certificate. When a
            property owner comes to federal court to challenge
            FERC’s findings in the certificate of public
            convenience and necessity, the property owner
            thereby mounts what in essence is a collateral attack
            on that certificate. District courts have limited
            jurisdiction in Natural Gas Act condemnation actions.
            This court’s role is mere enforcement.

                                        8
      Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 9 of 14




Transcon. Gas Pipe Line Co., LLC v. Certain Easements & Rights of Way

Necessary to Construct, Operate & Maintain a 30’ Nat. Gas Transmission

Pipeline, in Northmoreland Twp., Wyoming Cnty., Pennsylvania, 359

F.Supp.3d 257, 266-67 (M.D.Pa. 2019) (internal citations and quotation

marks omitted).

      For the same reasons, the FERC-authorized condemnation in this

case cannot be reviewed by this court insofar as Kaiser’s claim that such

condemnation is “excessive” in violation of his constitutional rights. Allowing

such attacks on the validity of the FERC Certificate in light of the extensive

review process conducted by FERC would be antithetical to the goals of the

Natural Gas Act.

      Because such collateral attacks are not within this court’s jurisdiction,

they do not undermine the FERC certificate validity.



         B. Good Faith is Not a Prerequisite for Condemnations Under the
            Natural Gas Act.

      Kaiser also argues that because PennEast failed to engage in good

faith attempts to reach an agreement, the condemnation is invalid under the

Natural Gas Act. (Doc. 53). While Kaiser points to precedent from the

Eastern District of Louisiana and the Western District of New York which

require a condemnor to engage in good faith negotiations with a landowner,

                                      9
      Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 10 of 14



such precedent is not binding on this court. Though the Third Circuit has yet

to take a stance on the issue, courts in this District and our sister courts in

the Eastern and Western Districts have so far refused to read a good faith

requirement into the Natural Gas Act. Transcontinental, 2017 WL 3485755,

at *3. Specifically, this court previously held “the plain language of the

[Natural Gas Act] does not impose an obligation on a holder of a FERC

certificate to negotiate in good faith before acquiring land by exercise of

eminent domain.” Id.

      Because good faith is not a prerequisite for condemnations under the

Natural Gas Act, Kaiser’s good faith argument neither undermines the FERC

certificate’s validity nor raises a genuine issue of material fact.



         C. PennEast’s Motion for Partial Summary Judgment Does Not
            Amount to an Impermissible Quick Take Condemnation.

      Kaiser argues that PennEast seeks impermissible “quick-take”

condemnation power in its motion for partial summary judgment. Kaiser

further argues that granting PennEast’s motion would run afoul of separation

of powers because “it is the legislative branch of government, not the judicial

branch of government, that is authorized to grant the power of eminent

domain.” (Doc. 53, at 11) (citing Youngstown Sheet & Tube Co. v. Sawyer,

343 U.S. 579, 585-89 (1952)). The Natural Gas Act authorizes private


                                       10
      Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 11 of 14



companies’ power to condemn property by eminent domain through

standard eminent domain power; it does not permit “quick take”

condemnations which result in immediate possession. Transcontinental Gas

Pipe Line Company, LLC v. Permanent Easements for 2.14 Acres and

Temporary Easements for 3.59 Acres in Conestoga Twp., Lancaster Cnty.,

Pa., 907 F.3d 725, 728-29 (3d Cir. 2018).

     Procedurally, quick take condemnation differs from standard

condemnation. In a quick take condemnation, the government files a

“declaration of taking” stating authority for condemnation and public use, as

well as an estimate of compensation; title vests automatically upon

submitting a deposit of the estimated compensation. 40 U.S.C. §3114;

Transcontinental, 907 F.3d at 734. In a standard condemnation, title does

not automatically vest in the condemnor; instead, title passes only after a

final judgment and determination of just compensation as set forth in

Fed.R.Civ.P. 71.1. 40 U.S.C. §3113.

      Here, PennEast followed standard condemnation procedure. Rather

than issuing a declaration of taking, PennEast filed a condemnation

complaint pursuant to Rule 71.1. See Doc. 1. PennEast now seeks to

establish its substantive right to the property by moving for summary

judgment in line with the standard condemnation procedure set forth in

Fed.R.Civ.P. 71.1. Additionally, PennEast did not file a declaration of taking

                                     11
       Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 12 of 14



with an estimate of compensation and title to the parcel did not automatically

vest to PennEast, refuting Kaiser’s claim that PennEast’s condemnation was

a “quick take.” Moreover, unlike in a “quick take” action, here, both PennEast

and Kaiser had opportunities to brief the summary judgment motion prior to

judgment awarding title. Transcontinental, 907 F.3d at 734.

      Because PennEast followed standard condemnation procedure,

Kaiser’s quick take argument does not undermine the FERC certificate’s

validity.

      Relatedly, the court rejects Kaiser’s argument that the present motion

is premature since petitions for review of the FERC Order are still pending

and certain entities have yet to issue the necessary approvals or permits

required to complete the project. This argument ignores the fact that “a

certificate of public convenience and necessity gives its holder the ability to

obtain automatically the necessary right of way through eminent domain,

with the only open issue being the compensation the landowner defendant

will receive in return for the easement.” Columbia, 768 F.3d at 304 (emphasis

added). This court previously rejected the argument that the conditions of the

FERC certificate must be entirely met before any taking can occur:

            If the FERC certificate was to be interpreted as
            requested by [Kaiser], no entry onto private property
            could take place before all pre-conditions were met,
            and yet, many of the pre-conditions cannot be met
            without access to the property. This contorted

                                      12
        Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 13 of 14



             reasoning would make the FERC certificate nothing
             more than a meaningless piece of paper. Said
             another way, such action would effectively preclude
             PennEast from ever being able to submit a
             completed application [for permits]. Since [permits
             are] a condition of the FERC certification that must
             be met prior to receiving authorization to begin
             construction of the pipeline, without access to the
             [Kaiser] property, PennEast will never be able to fulfill
             the necessary preconditions and receive those
             approvals. Such a result would make a mockery of
             the process.

PennEast Pipeline Co., LLC v. A Permanent Easement of 0.60 Acre ± & A

Temp. Easement of 0.60 Acre ± in Towamensing Twp., Carbon Cty.,

Pennsylvania, No. CV 3:18-281, 2018 WL 6304192, at *4 (M.D.Pa. Dec. 3,

2018). For the same reason, Kaiser’s premature argument fails here.



  IV.     CONCLUSION

     For the foregoing reasons, Kaiser’s objections to PennEast’s motion for

summary judgment do not undermine the FERC certificate of public

necessity. Because the FERC certificate is valid, all three elements required

for condemnation under the Natural Gas Act are satisfied and, as a matter of

law, PennEast has “the ability to obtain automatically the necessary right of

way through eminent domain, with the only open issue being the

compensation the landowner defendant will receive in return for the

easement.” Columbia, 768 F.3d at 304.


                                        13
        Case 3:18-cv-00282-MEM Document 56 Filed 08/04/21 Page 14 of 14



        Thus, PennEast’s partial summary judgment motion will be GRANTED

and the case will proceed to a determination of just compensation to be set

by separate order.


                                      s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge




DATE: August 4, 2021
18-282-01




                                      14
